Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered September 22, 2009, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
*451The court properly received a switchblade knife in evidence. The officer testified that it was the same knife he recovered from defendant and that it was in the same condition as it was when he recovered it. This was a sufficient foundation for admission of this nonfungible item (see generally People v Connelly, 35 NY2d 171, 174 [1974]); in any event, the People also established a proper chain of custody. Defendant’s suggestion that, by placing a piece of tape on the knife and then removing it the officer may have somehow rendered an inoperable switchblade knife operable is highly speculative. Concur—Mazzarelli, J.P., Sweeny, Moskowitz, Acosta and Román, JJ.